DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-19 are presented for examination.


Information Disclosure Statement

This office acknowledges receipt of the following items from the Applicant:
Information Disclosure Statement (IDS) filed on 10/29/2020.
Information disclosed and list on PTO 1449 was considered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim (U.S. 9,583,174).

a sensing voltage generator (Figure 2, 30) configured to generate a temperature voltage (Figure 2, VTEMP) having a voltage level determined according to an internal temperature of the semiconductor device (Column 4, lines 51-67) and a reference voltage having a constant voltage level (Figure 1, 20); 
	a code generator (Figure 3, 44, Column 5, lines 8-11) configured to generate a temporary code including sensing code value corresponding to the internal temperature and a boundary value indicating whether the internal temperature is included in a boundary portion associated with at least one temperature range corresponding to the sensing code value based on the temperature voltage and the reference voltage (Column 5, lines 12-23); and 
a code correction component  (Figure 4) configured to generate a correction code for generating an operation voltage  (Figure 4, CTRL) of the semiconductor device by correcting the temporary code, based on the temporary code and a previously generated correction code (Column 5, lines 46-67, Column 6, lines 1-30).
Regarding claim 2, Kim discloses further comprising: a code register (Figure 3, 41, Column 13, lines 22-33) configured to store the previously generated correction code, wherein the code correction component generates the correction code by comparing the previously generated correction code stored in the code register with the sensing code value of the temporary code when the boundary value indicates that the internal temperature is included in the boundary portion (Column 5, lines 11-67, Column 6, lines 1-30).

Regarding claim 4, Kim discloses wherein the code correction component outputs the sensing code value of the temporary code as the correction code when the sensing code value of the temporary code is greater than or equal to the previously generated correction code (Column 5, lines 55-67, Column 6, lines 1-37).
Regarding claim 5, Kim discloses wherein the boundary portion is adjacent to a boundary at which the sensing code value is changed among temperature ranges corresponding to the sensing code value of the temporary code (Figures 5-6).
Regarding claim 6, Kim discloses wherein the internal operation includes at least one of a program operation, a read operation, or an erase operation, and the semiconductor device further comprises control logic configured to transmit a temperature measurement command for controlling to measure the internal temperature of the semiconductor device to the sensing voltage generator, in response to a command for controlling the semiconductor device to perform the internal operation from an external device (Column 12, lines 59-67, Column 13, lines 1-21).
Regarding claim 7, Kim discloses wherein the control logic transmits the temperature measurement command to the sensing voltage generator in response to a resume command for controlling the semiconductor device to resume the internal operation, when the internal operation is stopped while performing the internal operation (Column 12, lines 59-67, Column 13, lines 1-21).

Regarding claim 9, Kim discloses. The semiconductor device of claim 8, wherein the driving voltage generator changes the operation voltage when the correction code is changed, and a change value of the program operation voltage according to the change of the correction code is greater than a change value of the read operation voltage or a change value of the erase operation voltage (Column 11, lines 62-67, Column 12, lines 1-3).
Regarding claims 10-18, the apparatus disclosed above would performed the method in claims 10-18.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THONG QUOC LE whose telephone number is (571)272-1783. The examiner can normally be reached 7:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/THONG Q LE/           Primary Examiner, Art Unit 2827